Exhibit 10.4

ALLONGE TO SECURED PROMISSORY NOTE

(CLOSING DATE ADVANCE)

This Allonge amends, and is affixed to, the Secured Promissory Note (Closing
Date Advance), dated October 21, 2010, in the original principal amount of Ten
Million Dollars ($10,000,000.00) made by Omeros Corporation to the order of
Oxford Finance LLC (successor in interest to Oxford Finance Corporation) and
attached hereto as Exhibit 1 (the “Note”). The Note was subsequently assigned to
and is presently held by Oxford Finance Funding Trust 2012-01 (“Holder”).

The Note hereby is amended as follows:

The second paragraph of the Note hereby is amended and restated in its entirety
to read as follows:

“On the Maturity Date (or upon earlier repayment, whether as a result of
acceleration or otherwise) the Final Payment and the Prepayment Fee, as
applicable (each as defined in and subject to the terms and conditions of the
Loan Agreement) shall be due and payable by Borrower to Lender.”

The foregoing amendment shall have the same force and effect as though it were
written directly into the Note. The Holder is hereby is instructed to attach
this Allonge to the Note.

Dated: December 28, 2012

 

  Oxford Finance Funding Trust 2012-01   By: Oxford Finance LLC, as servicer    
By:  

/s/ Mark Davis

    Print Name: Mark Davis     Title: Vice President - Finance, Secretary &
Treasurer   Omeros Corporation   By:  

/s/ Gregory A. Demopulos

  Print Name: Gregory A. Demopulos, M.D.   Title: Chairman & CEO

[Allonge to Secured Promissory Note (Closing Date Advance)]



--------------------------------------------------------------------------------

Exhibit 1

SECURED PROMISSORY NOTE

(CLOSING DATE ADVANCE)

 

$10,000,000    Dated: October 21, 2010

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
CORPORATION (“Lender”) the principal amount of Ten Million Dollars ($10,000,000)
or such lesser amount as shall equal the outstanding principal balance of the
Growth Capital Advance made to Borrower by Lender pursuant to the Loan Agreement
(defined below), and to pay all other amounts due with respect to the Growth
Capital Advance on the dates and in the amounts set forth in the Loan Agreement.
Capitalized terms, unless defined in this Secured Promissory Note (this “Note”),
shall have the meaning given such capitalized term in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at 8.55% per annum based on a 360-day year of twelve 30-day months or, if
applicable, the Default Rate. Commencing on November 1, 2011, and continuing on
the first day of each successive calendar month thereafter, Borrower shall make
to Lender thirty-six (36) equal payments of principal and accrued interest on
the then outstanding principal amount. Any and all remaining principal and
interest shall be due and payable on the Maturity Date. In addition to the
foregoing payments, on the Maturity Date (or upon earlier repayment, whether as
a result of acceleration or otherwise) the Final Payment and the Prepayment Fee,
as applicable (each as defined in and subject to the terms and conditions of the
Loan Agreement) shall be due and payable by Borrower to Lender.

Principal, interest and all other amounts due with respect to the Growth Capital
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

This Note is the Note referred to in, and is entitled to the benefits of, the
Loan and Security Agreement, dated as of October 21, 2010, to which Borrower and
Lender are parties (as amended from time to time, the “Loan Agreement”). The
Loan Agreement, among other things, (a) provides for the making of this secured
Growth Capital Advance to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as provided in the Loan Agreement. This Note
and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the Closing Date.

 

OMEROS CORPORATION By:  

/s/ Gregory A. Demopulos

Name:   Gregory A. Demopulos, M.D. Title:   Chairman & CEO